                            Case 3:17-cv-06124-RS Document 94 Filed 11/05/18 Page 1 of 3



                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Anne Marie Estevez (pro hac vice)
                     2   200 Biscayne Boulevard, Suite 5300
                         Miami, FL 33131
                     3   T: 305.415.3000
                         F: 305.415.3001
                     4   annemarie.estevez@morganlewis.com

                     5   Stephanie Schuster (pro hac vice)
                         Patrick Harvey (pro hac vice)
                     6   Clara Kollm (pro hac vice)
                         1111 Pennsylvania Avenue, NW
                     7   Washington, DC 20004
                         T: 202.739.3000
                     8   F: 202.739.3001
                         stephanie.schuster@morganlewis.com
                     9   patrick.harvey@morganlewis.com
                         clara.kollm@morganlewis.com
                    10
                         Kathy H. Gao (CA Bar No. 259019)
                    11   300 South Grand Avenue, 22nd Floor
                         Los Angeles, CA 90071
                    12   T: 213.612.2500
                         F: 213.612.2501
                    13   kathy.gao@morganlewis.com

                    14   Attorneys for Defendants
                    15
                                               IN THE UNITED STATES DISTRICT COURT
                    16                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                      SAN FRANCISCO DIVISION
                    17
                         STEPHAN NAMISNAK and FRANCIS
                    18   FALLS,                                    Case No. 3:17-cv-06124-RS
                                                                   ORDER
                    19                        Plaintiffs,          STIPULATED MOTION
                                                                   TO STAY PROCEEDINGS
                    20                 v.
                                                                   Judge: Hon. Richard Seeborg
                    21   UBER TECHNOLOGIES, INC. and
                         RASIER, LLC,
                    22
                                              Defendants.
                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &          Case No. 3:17-cv-06124-RS
 BOCKIUS LLP
 ATTORNEYS AT LAW
 WASHINGTON, D.C.
                             Case 3:17-cv-06124-RS Document 94 Filed 11/05/18 Page 2 of 3



                     1           Pursuant to Local Civil Rules 7-11 and 7-12, Plaintiffs Stephan Namisnak and Francis Falls,

                     2   and Defendants Uber Technologies, Inc. and Rasier, LLC (collectively, the “Parties”), through

                     3   undersigned counsel, hereby jointly move to stay all proceedings in this action for a period of twelve

                     4   months—i.e., to October 30, 2019. In support of this stipulated motion, the Parties state as follows:

                     5           1.      On October 16, 2018, the Parties participated in a mediation session conducted by

                     6   Mediator Howard A. Herman. ECF No. 90.

                     7           2.      With the assistance of Mediator Herman, the Parties negotiated a confidential

                     8   agreement to, among other things, jointly seek an order staying all proceedings in this action for

                     9   twelve months. See id.

                    10           3.      Plaintiffs and Defendants believe that a twelve-month stay of all proceedings in this

                    11   action is in their best interests.

                    12           4.      As Mediator Herman certified to the Court, the Parties anticipate that further

                    13   discussions coordinated by Mediator Herman at the conclusion of the stay may be beneficial, and

                    14   the Parties are optimistic that this case may be resolved at or before that time. Id.

                    15           5.      At or before the conclusion of the stay, the Parties will jointly advise the Court

                    16   whether the case has been resolved.

                    17           6.      In the event the Parties are unable to resolve this case before the stay is lifted, the

                    18   Parties further agree that Defendants’ deadline to respond to Plaintiffs’ Second Amended

                    19   Complaint shall be due thirty days after the stay is lifted.

                    20           WHEREFORE, the Parties respectfully request that all proceedings in this action be stayed

                    21   for twelve months—i.e., to and including October 30, 2019.

                    22                         [SIGNATURES APPEAR ON FOLLOWING PAGE]

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                1
 ATTORNEYS AT LAW
 WASHINGTON, D.C.
                            Case 3:17-cv-06124-RS Document 94 Filed 11/05/18 Page 3 of 3



                     1
                                                                            Respectfully submitted,
                     2   Dated: October 30, 2018
                                                                            MORGAN, LEWIS & BOCKIUS LLP
                     3
                                                                            By: s/ Anne Marie Estevez
                     4                                                         Anne Marie Estevez
                                                                               Stephanie Schuster
                     5                                                         Patrick Harvey
                                                                               Clara Kollm
                     6                                                         Kathy H. Gao
                     7                                                          Attorneys for Defendants
                     8
                                                                            BIZER & DEREUS
                     9
                                                                            By: s/ Garret DeReus
                    10                                                          Garret DeReus (pro hac vice)
                    11                                                          Andrew Bizer (pro hac vice)

                    12                                                          Attorneys for Plaintiffs

                    13                                                      AQUA TERRA AERIS LAW GROUP

                    14                                                       By: s/ William Most
                                                                                William Most
                    15
                                                                                Attorneys for Plaintiffs
                    16

                    17           Pursuant to Local Civil Rule 5-1(i)(3), I hereby attest that I will have on file all
                         holographic signatures corresponding to any signatures indicated by a conformed signature (s/)
                    18   within this e-filed document.
                    19                                                      s/ Anne Marie Estevez
                                                                            Anne Marie Estevez
                    20

                    21
                         PURSUANT TO STIPULATION,
                    22
                         IT IS SO ORDERED, this ______
                                                 5th   day of __________,
                                                               November 2018.
                    23

                    24
                         _____________________________
                    25   Hon. Richard Seeborg
                         United States District Judge
                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                            2
 ATTORNEYS AT LAW
 WASHINGTON, D.C.
